Title: From Benjamin Franklin to Jane Mecom, 28 July 1774
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister
London July 28. 1774
I received your kind Letters of May the 1st and 18th. I rejoice to hear that you and yours continue in Health; as I do, Thanks to God.
The Report you mention that I offer’d to desert my Constituents, and banish myself if I might continue in Place, is an infamous Falshood, as you supposed. And as ridiculous as false, since it implies that I have not Arithmetic enough to calculate the Difference between 300 and 1000. They are every now and then reporting here, that I am using Means to get again into Office. Perhaps they wish I would. But they may expect it ’till Doomsday. For God knows my Heart, I would not accept the best Office the King has to bestow, while such Tyrannic Measures are taking against my Country. Be assured I shall do nothing that will prejudice me in your Opinion, or be inconsistent with the honest Public Character I have hitherto maintained. I kept my former Post indeed till it was taken from me, because I did not receive it as a Favour from Government, but rose to it in the Course of Office from Seniority join’d with Merit; I therefore thought I had a right to it; and I did not chuse to compliment them with a Resignation, rather liking that they should take upon themselves the Shame of depriving me. They have done me honour by turning me out, and I will take care they shall not disgrace me by putting me in again.
All this to yourself. To the World such Declarations might seem incredible, and a meer puffing of ones own Character: therefore, my dear Sister, show this to no body: I write it meerly for your Satisfaction; and that you may not be disturb’d by such Idle Reports. I am ever, Your affectionate Brother
B Franklin

The enclos’d Pamphlets were encourag’d by me, being written by Friends of mine, and printed at my Expence.

